Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-23, 25-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a device with a plurality of light sources provided by pixels on a screen that each emit light into a corresponding one of waveguides that then emit light along a linear light distribution where each pixel is assigned one coordinate along the precisely one line..

Bayley (U.S. PG Publication No.  2005/0286846) discloses a display with plurality of light guides 80 that emits light from pixelated display using LEDs where multiple pixels correspond to an end of a light guide. However, the cited reference fail to individually disclose, or suggest when combined, a linear display where each pixel is assigned one according along the precisely one line.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the precisely one line in which each pixel is assigned one coordinate there along,  in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayley (U.S. PG Publication No.  2005/0286846) discloses a plurality of guides guiding pixelated light therethrough. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J MAY/Primary Examiner, Art Unit 2875